Exhibit 10.5

 

Loan Agreement

[g34751kmi001.jpg]

 

THIS LOAN AGREEMENT (the “Agreement”), is entered into as of January 10, 2011,
between NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC (the “Borrower”), with an
address at 4201 Woodland Road, Circle Pines, Minnesota 55014, and PNC BANK,
NATIONAL ASSOCIATION, successor to NATIONAL CITY BANK (the “Bank”), with an
address at 1900 East 9th Street, Cleveland, Ohio 45202.  This Agreement amends,
restates and replaces (but does not constitute a novation of or affect the
status of any liens or security interests granted pursuant to) the existing
Commercial Note Addendum dated May 3, 2006, made by the Borrower for the benefit
of the Bank (as successor to National City Bank) (the “Existing Note Addendum”),
and the Borrower’s execution of this agreement constitutes a ratification and
confirmation of all liens and security interests granted under or pursuant to
the Existing Note Addendum.

 

The Borrower and the Bank, with the intent to be legally bound, agree as
follows:

 

1.  Loan.  The Bank has made or may make one or more loans (collectively, the
“Loan”) to the Borrower subject to the terms and conditions and in reliance upon
the representations and warranties of the Borrower set forth in this Agreement. 
The Loan is or will be evidenced by a promissory note or notes of the Borrower
and all renewals, extensions, amendments and restatements thereof (if one or
more, collectively, the “Note”) acceptable to the Bank, which shall set forth
the interest rate, repayment and other provisions, the terms of which are
incorporated into this Agreement by reference.

 

2.  Security.  The security for repayment of the Loan shall include but not be
limited to the collateral, guaranties and other documents heretofore,
contemporaneously or hereafter executed and delivered to the Bank (the “Security
Documents”), which shall secure repayment of the Loan, the Note and all other
loans, advances, debts, liabilities, obligations, covenants and duties owing by
the Borrower to the Bank or to any other direct or indirect subsidiary of The
PNC Financial Services Group, Inc., of any kind or nature, present or future
(including any interest accruing thereon after maturity, or after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, whether or not (i) evidenced by any note,
guaranty or other instrument, (ii) arising under any agreement, instrument or
document, (iii) for the payment of money, (iv) arising by reason of an extension
of credit, opening of a letter of credit, loan, equipment lease or guarantee,
(v) under any interest or currency swap, future, option or other interest rate
protection or similar agreement, (vi) under or by reason of any foreign currency
transaction, forward, option or other similar transaction providing for the
purchase of one currency in exchange for the sale of another currency, or in any
other manner, or (vii) arising out of overdrafts on deposit or other accounts or
out of electronic funds transfers (whether by wire transfer or through automated
clearing houses or otherwise) or out of the return unpaid of, or other failure
of the Bank to receive final payment for, any check, item, instrument, payment
order or other deposit or credit to a deposit or other account, or out of the
Bank’s non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository or other similar arrangements; and any
amendments, extensions, renewals and increases of or to any of the foregoing,
and all costs and expenses of the Bank incurred in the documentation,
negotiation, modification, enforcement, collection and otherwise in connection
with any of the foregoing, including reasonable attorneys’ fees and expenses
(hereinafter referred to collectively as the “Obligations”).  Without limiting
the generality of the foregoing, the Borrower hereby acknowledges and agrees
that the following Security Documents secure the Obligations as of the date
hereof:  (i) Mortgage, dated May 3, 2006, made by the Borrower for the benefit
of the Bank (as successor to National City Bank) and recorded on June 6, 2006 in
the Clerk’s Office in and for Anoka County, Minnesota as Document
No. 488081.017; (ii) Assignment of Rents dated May 3, 2006, made by the Borrower
for the benefit of the Bank (as successor to National City Bank) and recorded on
June 6, 2006 in the Clerk’s Office in and for Anoka County, Minnesota as
Document No. 488081.018; and (iii) Amended and Restated Guaranty and Suretyship
Agreement, dated as of the date hereof, made by Northern Technologies

 

Form 7G - Multistate Rev. 1/02

 

--------------------------------------------------------------------------------


 

International Corporation (“NTIC”).  Unless expressly provided to the contrary
in documentation for any other loan or loans, it is the express intent of the
Bank and the Borrower that all Obligations including those included in the Loan
be cross-collateralized and cross-defaulted, such that collateral securing any
of the Obligations shall secure repayment of all Obligations and a default under
any Obligation shall be a default under all Obligations.

 

This Agreement, the Note, the Security Documents and all other agreements and
documents executed and/or delivered pursuant hereto, as each may be amended,
modified, extended or renewed from time to time, are collectively referred to as
the “Loan Documents.” Capitalized terms not defined herein shall have the
meanings ascribed to them in the Loan Documents.

 

3.  Representations and Warranties.  The Borrower hereby makes the following
representations and warranties, which shall be continuing in nature and remain
in full force and effect until the Obligations are paid in full, and which shall
be true and correct except as otherwise set forth on the Addendum attached
hereto and incorporated herein by reference (the “Addendum”):

 

3.1.  Existence, Power and Authority.  Except for the Borrower being in good
standing with the State of Minnesota which Borrower shall cause to occur
post-closing in accordance with the provision of Section 4.9 hereof, the
Borrower is duly organized, validly existing and in good standing under the laws
of the State of its incorporation or organization and has the power and
authority to own and operate its assets and to conduct its business as now or
proposed to be carried on, and is duly qualified, licensed and in good standing
to do business in all jurisdictions where its ownership of property or the
nature of its business requires such qualification or licensing except where the
failure to be so qualified or licensed could not reasonably be expected to have
a material adverse effect.  The Borrower is duly authorized to execute and
deliver the Loan Documents, all necessary action to authorize the execution and
delivery of the Loan Documents has been properly taken, and the Borrower is and
will continue to be duly authorized to borrow under this Agreement and to
perform all of the other terms and provisions of the Loan Documents.

 

3.2.  Financial Statements.  If the Borrower is not a natural person, it has
delivered or caused to be delivered to the Bank its most recent balance sheet,
income statement and statement of cash flows, or if the Borrower is a natural
person, its personal financial statement and tax returns (as applicable, the
“Historical Financial Statements”).  The Historical Financial Statements are
true, complete and accurate in all material respects and fairly present the
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise and the results of the Borrower’s operations for the
period specified therein.  The Historical Financial Statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
consistently applied from period to period, subject in the case of interim
statements to normal year-end adjustments and to any comments and notes
acceptable to the Bank in its sole discretion.

 

3.3.  No Material Adverse Change.  Since the date of the most recent Financial
Statements, the Borrower has not suffered any damage, destruction or loss, and
no event or condition has occurred or exists, in each case which has resulted or
could reasonably result in a material adverse change in its business, assets,
operations, condition (financial or otherwise) or results of operation. As used
in this Agreement, “Financial Statements” means NTIC’s consolidated balance
sheets, income statements and statements of cash flows for the year, month or
quarter together with year-to-date figures and comparative figures for the
corresponding periods of the prior year.

 

3.4.  Binding Obligations.  The Borrower has full power and authority to enter
into the transactions provided for in this Agreement and has been duly
authorized to do so by appropriate action of its Board of Directors if the
Borrower is a corporation, all its general partners if the Borrower is a
partnership or otherwise as may be required by law, charter, other
organizational documents or agreements; and the Loan Documents, when executed
and delivered by the Borrower, will constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their terms subject
to limitations as to enforceability which might result from bankruptcy,
insolvency, moratorium and other similar laws affecting creditors’ rights
generally and subject to limitations on the availability of equitable remedies.

 

2

--------------------------------------------------------------------------------


 

3.5.  No Defaults or Violations.  There does not exist any Event of Default
under this Agreement or any default or violation by the Borrower of or under any
of the terms, conditions or obligations of:  (i) its partnership agreement if
the Borrower is a partnership, its articles or certificate of incorporation,
regulations or bylaws if the Borrower is a corporation or its other
organizational documents as applicable; (ii) any indenture, mortgage, deed of
trust, franchise, permit, contract, agreement, or other instrument to which it
is a party or by which it is bound which could reasonably be expected to cause a
material adverse effect; or (iii) any law, ordinance, regulation, ruling, order,
injunction, decree, condition or other requirement applicable to or imposed upon
it by any law, the action of any court or any governmental authority or agency
which could reasonably be expected to cause a material adverse effect; and the
consummation of this Agreement and the transactions set forth herein will not
result in any such default or violation or Event of Default.

 

3.6.  Title to Assets.  The Borrower has good and marketable title to the assets
reflected on the most recent Financial Statements, free and clear of all liens
and encumbrances, except for (i) current taxes and assessments not yet due and
payable, (ii) assets disposed of by the Borrower in the ordinary course of
business since the date of the most recent Financial Statements, and (iii) those
liens or encumbrances, if any,  specified on the Addendum.

 

3.7.  Litigation.  There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower, which could reasonably result in a material adverse change in its
business, assets, operations, condition (financial or otherwise) or results of
operations and there is no basis known to the Borrower for any action, suit,
proceeding or investigation which could reasonably result in such a material
adverse change.  All pending and threatened litigation against the Borrower is
listed on the Addendum.

 

3.8.  Tax Returns.  The Borrower has filed all returns and reports that are
required to be filed by it in connection with any federal, state or local tax,
duty or charge levied, assessed or imposed upon it or its property or withheld
by it, including income, unemployment, social security and similar taxes, and
has paid (or has properly extended the date for payment of) all such federal,
state and other material taxes, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which reserve or
other provision has been made therefor in accordance with GAAP.

 

3.9.  Employee Benefit Plans.  Each employee benefit plan as to which the
Borrower may have any liability complies in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974 (as
amended from time to time, “ERISA”), including minimum funding requirements, and
(i) no Prohibited Transaction (as defined under ERISA) has occurred with respect
to any such plan, (ii) no Reportable Event (as defined under Section 4043 of
ERISA) has occurred with respect to any such plan which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Section 4042 of
ERISA, (iii) the Borrower has not withdrawn from any such plan or initiated
steps to do so, and (iv) no steps have been taken to terminate any such plan.

 

3.10.  Environmental Matters.  The Borrower is in compliance, in all material
respects, with all Environmental Laws (as hereinafter defined), including,
without limitation, all Environmental Laws in jurisdictions in which the
Borrower owns or operates, or has owned or operated, a facility or site, stores
Collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise.  Except as otherwise disclosed on the
Addendum, no litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best of the
Borrower’s knowledge, threatened against the Borrower, any real property which
the Borrower holds or has held an interest or any past or present operation of
the Borrower.  No release, threatened release or disposal of hazardous waste,
solid waste or other wastes is occurring, or to the best of the Borrower’s
knowledge has occurred, on, under or to any real property in which the Borrower
holds or has held any interest or performs or has performed any of its
operations, in violation of any Environmental Law.  As used in this Section,
“litigation or

 

3

--------------------------------------------------------------------------------


 

proceeding” means any demand, claim notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by a
governmental authority or other person, and “Environmental Laws” means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any governmental authority concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.

 

3.11.  Intellectual Property.  The Borrower owns or is licensed to use all
patents, patent rights, trademarks, trade names, service marks, copyrights,
intellectual property, technology, know-how and processes necessary for the
conduct of its business as currently conducted that are material to the
condition (financial or otherwise), business or operations of the Borrower.

 

3.12.  Regulatory Matters.  No part of the proceeds of the Loan will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time in effect or for any purpose
which violates the provisions of the Regulations of such Board of Governors.

 

3.13.  Solvency.  As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due, and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.

 

3.14.  Disclosure.  None of the Loan Documents contains or will contain any
untrue statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement or the
Loan Documents not misleading. There is no fact known to the Borrower which
materially adversely affects or, so far as the Borrower can now reasonably
foresee, will materially adversely affect the business, assets, operations, 
condition (financial or otherwise) or results of operation of the Borrower and
which has not otherwise been fully set forth in this Agreement or in the Loan
Documents.

 

4.  Affirmative Covenants.  The Borrower agrees that from the date of execution
of this Agreement until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, the Borrower will:

 

4.1.  Books and Records.  Maintain books and records in accordance with GAAP and
give representatives of the Bank access thereto at all reasonable times and at
reasonable intervals, including permission to examine, copy and make abstracts
from any of such books and records and such other information as the Bank may
from time to time reasonably request, and upon the Bank’s reasonable request,
the Borrower will make available to the Bank for examination copies of any
reports, statements and returns which the Borrower may make to or file with any
federal, state or local governmental department, bureau or agency.

 

4.2.  Incorporation of Representations, Warranties and Covenants by Reference. 
Cause NTIC to comply with any and all representations, warranties and
affirmative, negative and financial covenants applicable to NTIC which may be
set forth in that certain Loan Agreement, dated January     , 2011, between NTIC
and the Bank (the “NTIC Loan Agreement”), which are hereby incorporated herein
by this reference as if set forth herein at length, as any of the foregoing may
be amended or supplemented from time to time (the “Incorporated Provisions”). 
Any amendments, modifications, waivers or other changes in the terms of any of
the Incorporated Provisions shall automatically constitute an amendment to this
Agreement without any need for further action or documentation.  If the NTIC
Loan Agreement terminates or otherwise ceases to be in full force and effect at
any time and for any reason, whether by voluntary termination, upon default,
acceleration, at maturity or otherwise (a “Termination”), all of the
Incorporated Provisions of the NTIC Loan Agreement shall survive the Termination
and shall continue in full force and effect as a part of this Agreement. At any
time after a Termination, the Borrower shall promptly upon the Bank’s request
execute and deliver to the Bank a supplement to this Agreement, which supplement
will expressly incorporate into this Agreement all or any number of the

 

4

--------------------------------------------------------------------------------


 

Incorporated Provisions of the terminated NTIC Loan Agreement as the Bank in its
sole discretion shall select, as such Incorporated Provisions are in effect
immediately prior to the date of Termination.

 

4.3.  Payment of Taxes and Other Charges.  Pay and discharge when due all
indebtedness and all taxes, assessments, charges, levies and other liabilities
imposed upon the Borrower, its income, profits, property or business, except
those which currently are being contested in good faith by appropriate
proceedings and for which the Borrower shall have set aside adequate reserves or
made other adequate provision with respect thereto acceptable to the Bank in its
reasonable discretion.

 

4.4.  Maintenance of Existence, Operation and Assets.  Do all things necessary
to (i) maintain, renew and keep in full force and effect its organizational
existence and all rights, permits and franchises necessary to enable it to
continue its business as currently conducted; (ii) continue in operation in
substantially the same manner as at present; (iii) keep its properties in good
operating condition and repair (subject to normal wear and tear); and (iv) make
all necessary and proper repairs, renewals, replacements, additions and
improvements thereto as determined in the Borrower’s reasonable business
judgment.

 

4.5.  Insurance.  Maintain, with financially sound and reputable insurers,
insurance with respect to its property and business against such casualties and
contingencies, of such types and in such amounts,  as is customary for
established companies engaged in the same or similar business and similarly
situated.  In the event of a conflict between the provisions of this Section and
the terms of any Security Documents relating to insurance, the provisions in the
Security Documents will control.

 

4.6.  Compliance with Laws.  Comply with all laws applicable to the Borrower and
to the operation of its business (including without limitation any statute,
ordinance, rule or regulation relating to employment practices, pension benefits
or environmental, occupational and health standards and controls), the failure
to comply with which could reasonably be expected to cause a material adverse
effect.

 

4.7.  Bank Accounts.  Establish and maintain at the Bank the Borrower’s primary
depository accounts.

 

4.8.  Additional Reports.  Provide prompt written notice to the Bank of the
occurrence of any of the following (together with a description of the action
which the Borrower proposes to take with respect thereto):  (i) any Event of
Default or any event, act or condition which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default (a “Default”),
(ii) any litigation filed by or against the Borrower requesting monetary damages
in excess of $200,000.00, (iii) any Reportable Event or Prohibited Transaction
with respect to any Employee Benefit Plan(s) (as defined in ERISA) or (iv) any
event which could reasonably be expected to result in a material adverse change
in the business, assets, operations, condition (financial or otherwise) or
results of operation of the Borrower.

 

4.9.  Good Standing.  Within 30 days of the date hereof, take such steps
necessary to cause the Borrower to be in good standing with the State of
Minnesota and promptly provide the Bank with evidence reasonably satisfactory to
it that the Borrower has complied with the provisions of this Section 4.9.

 

5.  Negative Covenants.  The Borrower covenants and agrees that from the date of
this Agreement until all Obligations have been paid in full and any commitments
of the Bank to the Borrower have been terminated, except as set forth in the
Addendum, the Borrower will not, without the Bank’s prior written consent:

 

5.1.  Indebtedness.  Create, incur, assume or suffer to exist any indebtedness
for borrowed money other than: (i) the Loan and any subsequent indebtedness to
the Bank; and (ii) open account trade debt incurred in the ordinary course of
business and not past due.

 

5.2.  Liens and Encumbrances.  Except as provided in Section 3.6, create,
assume, incur or permit to exist any mortgage, pledge, encumbrance, security
interest, lien or charge of any kind upon any of its

 

5

--------------------------------------------------------------------------------


 

property, now owned or hereafter acquired, or acquire or agree to acquire any
kind of property subject to any conditional sales or other title retention
agreement.

 

5.3.  Guarantees.  Guarantee, endorse or become contingently liable for the
obligations of any person, firm, corporation or other entity, except in
connection with the endorsement and deposit of checks in the ordinary course of
business for collection.

 

5.4.  Loans or Advances.  Purchase or hold beneficially any stock, other
securities or evidences of indebtedness of, or make or have outstanding, any
loans or advances to, or otherwise extend credit to, or make any investment or
acquire any interest whatsoever in, any other person, firm, corporation or other
entity, except investments disclosed on the Borrower’s Historical Financial
Statements or acceptable to the Bank in its sole discretion.

 

5.5.  Merger or Transfer of Assets.  Liquidate or dissolve, or merge or
consolidate with or into any person, firm, corporation or other entity, or sell,
lease, transfer or otherwise dispose of all or any substantial part of its
property, assets, operations or business, whether now owned or hereafter
acquired.

 

5.6.  Change in Business.  Make or permit, and cause each Guarantor under the
Security Documents not to make or permit, any change in its form of organization
or, the nature of its business in any material manner as carried on as of the
date hereof. Notwithstanding the foregoing, the Borrower shall be permitted,
upon thirty (30) days’ prior written notice to the Bank, to convert from a
limited liability company to another form of entity (the “Conversion”);
provided, that (i) no Event of Default exists under the Loan Documents at the
time of such Conversion and (ii) the Borrower shall promptly provide the Bank,
(a) a certified copy of the amendment to its organizational documents effecting
the Conversion, (b) any and all other amendments and/or restatements to the
Borrower’s organizational documents resulting from the Conversion, (c) the
Borrower shall have provided the Bank with all information necessary for the
Bank to prepare and file such amendments to its UCC Financing Statements as the
Bank deems appropriate to reflect the Conversion of the Borrower, (d) any and
all other documentation and related information reasonably requested by the Bank
with respect to the Conversion and (e) if reasonably requested by the Bank, the
Borrower shall enter into such amendments and modifications to this Agreement
and the other Loan Documents (as necessary), as the Bank shall reasonably
require.  In furtherance of the foregoing, upon the effectiveness of the
Conversion, each reference to the Borrower in the Loan Documents shall
automatically be deemed to refer to the Borrower’s name post-Conversion without
further action of any of the parties.

 

5.7.  Dividends.  Declare or pay any dividends on or make any distribution with
respect to any class of its equity or ownership interest, or purchase, redeem,
retire or otherwise acquire any of its equity, provided, however, that so long
as the Borrower remains an S corporation, a partnership or a limited liability
company, it may make distributions to its shareholders, partners or members, as
the case may be, in an amount equal to the federal and state income tax of such
principals of the Borrower attributable to the earning of the Borrower.

 

5.8.  Acquisitions.  Make acquisitions of all or substantially all of the
property or assets of any person, firm, corporation or other entity.

 

6.  Events of Default.  The occurrence of any of the following will be deemed to
be an Event of Default:

 

6.1.  Covenant Default.  The Borrower shall default in the performance of any of
the covenants or agreements contained in this Agreement; provided, however,
that, no such failure to observe or perform any such covenant or other agreement
(excluding financial covenants, financial reporting covenants, and negative
covenants) shall constitute an Event of Default unless such failure continues
for a period of 10 days after the earlier to occur of (a) the date when the
Borrower becomes aware of such failure and (b) the date when the Bank gives
written notice to the Borrower of such failure

 

6

--------------------------------------------------------------------------------


 

6.2.  Breach of Warranty.  Any Financial Statement, representation, warranty or
certificate made or furnished by the Borrower to the Bank in connection with
this Agreement shall be false, incorrect or incomplete in any material respect
when made.

 

6.3.  Other Default.  The occurrence of an Event of Default as defined in the
Note or any of the Loan Documents.

 

Upon the occurrence and during the continuance of an Event of Default, the Bank
will have all rights and remedies specified in the Note and the Loan Documents
and all rights and remedies (which are cumulative and not exclusive) available
under applicable law or in equity.

 

7.  Conditions.  The Bank’s obligation to make any advance under the Loan is
subject to the conditions that as of the date of the advance:

 

7.1.  No Event of Default.  No Event of Default or event which with the passage
of time, the giving of notice or both would constitute an Event of Default shall
have occurred and be continuing;

 

7.2.  Authorization Documents.  The Bank shall have received certified copies of
resolutions of the board of directors, the general partners or the members or
managers of any partnership, corporation or limited liability company that
executes this Agreement, the Note or any of the other Loan Documents; or other
proof of authorization satisfactory to the Bank; and

 

7.3.  Receipt of Loan Documents.  The Bank shall have received the Loan
Documents and such other instruments and documents which the Bank may reasonably
request in connection with the transactions provided for in this Agreement,
which may include an opinion of counsel in form and substance satisfactory to
the Bank for any party executing any of the Loan Documents.

 

7.4.  Fee.  Payment to the Bank of a document preparation fee in the amount of
$250.00.

 

8.  Expenses.  The Borrower agrees to pay the Bank, upon the execution of this
Agreement, and otherwise on demand, all reasonable costs and expenses incurred
by the Bank in connection with the preparation, negotiation and delivery of this
Agreement and the other Loan Documents, and any modifications thereto, and the
collection of all of the Obligations, including but not limited to enforcement
actions, relating to the Loan, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions or proceedings arising out
of or relating to this Agreement, including reasonable fees and expenses of
counsel (which may include costs of in-house counsel), expenses for auditors,
appraisers and environmental consultants, lien searches, recording and filing
fees and taxes.

 

9.  Increased Costs.  On written demand, together with written evidence of the
justification therefor, the Borrower agrees to pay the Bank all direct costs
incurred and any losses suffered or payments made by the Bank as a consequence
of making the Loan by reason of any change in law or regulation, or the
interpretation thereof, imposing any reserve, deposit, allocation of capital or
similar requirement (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) on the Bank, its holding company or any
of their respective assets as the Bank reasonably and in good faith determines. 
The Bank agrees that, as promptly as practicable after becoming aware of the
occurrence of any event or the existence of a condition that would entitle the
Bank to receive payments under this Section 9, the Bank will, to the extent not
inconsistent with internal policies of the Bank and any applicable legal or
regulatory restrictions take reasonable means to reduce any additional amounts
that would otherwise be payable to the Bank under this Section 9.

 

7

--------------------------------------------------------------------------------


 

10.  Miscellaneous.

 

10.1.  Notices:      All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt.  Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices. 
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other in writing for such purpose in accordance with this section.

 

10.2.  Preservation of Rights.  No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power.  The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.

 

10.3.  Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.

 

10.4.  Changes in Writing.  No modification, amendment or waiver of, or consent
to any departure by the Borrower from, any provision of this Agreement will be
effective unless made in a writing signed by the party to be charged, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on the Borrower will entitle
the Borrower to any other or further notice or demand in the same, similar or
other circumstance.

 

10.5.  Entire Agreement.  This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof, including but not limited
to the Existing Note Addendum.

 

10.6.  Counterparts.  This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

10.7.  Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of the Borrower and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Borrower may
not assign this Agreement in whole or in part without the Bank’s prior written
consent and the Bank at any time may assign this Agreement in whole or in part.

 

10.8.  Interpretation.  In this Agreement, unless the Bank and the Borrower
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. 
Section headings in this Agreement are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.
Unless otherwise specified in this Agreement, all accounting terms shall be
interpreted and all accounting determinations shall be made in accordance with
GAAP.

 

8

--------------------------------------------------------------------------------


 

If this Agreement is executed by more than one party as Borrower, the
obligations of such persons or entities will be joint and several.

 

10.9.  No Consequential Damages, Etc.  The Bank will not be responsible for any
consequential, incidental, special, or punitive damages that may be incurred or
alleged by any person or entity, including the Borrower and any Guarantor, as a
result of this Agreement, the other Loan Documents, the transactions
contemplated hereby or thereby, or the use of the proceeds of the Loan.

 

10.10.  Assignments and Participations.  At any time, without any notice to the
Borrower, the Bank may sell, assign, transfer, negotiate, grant participations
in, or otherwise dispose of all or any part of the Bank’s interest in the Loan. 
The Borrower hereby authorizes the Bank to provide, without any notice to the
Borrower, any information concerning the Borrower, including information
pertaining to the Borrower’s financial condition, business operations or general
creditworthiness, to any person or entity which may succeed to or participate in
all or any part of the Bank’s interest in the Loan (it being understood that
such persons and/or entities to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential).

 

10.11.  Governing Law and Jurisdiction.  This Agreement has been delivered to
and accepted by the Bank and will be deemed to be made in the State where the
Bank’s office indicated above is located.  THIS AGREEMENT WILL BE INTERPRETED
AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE WHERE THE BANK’S OFFICE INDICATED ABOVE IS LOCATED,
EXCLUDING ITS CONFLICT OF LAWS RULES.  The Borrower hereby irrevocably consents
to the exclusive jurisdiction of any state or federal court in the county or
judicial district where the Bank’s office indicated above is located; provided
that nothing contained in this Agreement will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction.  The Bank and the Borrower agree that the venue provided above is
the most convenient forum for both the Bank and the Borrower.  The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.

 

10.12.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS.  THE BORROWER AND THE BANK ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.

 

The Borrower acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

9

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof, as of the date first written above.

 

WITNESS / ATTEST:

 

NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC

 

 

 

 

 

 

 

 

By:

/s/ Matthew Wolsfeld

 

 

 

 

Print Name:

 

 

Print Name:

Matthew Wolsfeld

Title:

 

 

Title:

CFO

(Include title only if an officer of entity signing to the right)

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Pamela LeRose

 

 

 

Pamela LeRose

 

 

 

Vice President

 

10

--------------------------------------------------------------------------------


 

ADDENDUM to that certain Loan Agreement dated January       , 2011 between
NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC as the Borrower and PNC Bank,
National Association, as the Bank.  Capitalized terms used in this Addendum and
not otherwise defined shall have the meanings given them in the Agreement. 
Section numbers below refer to the sections of the Agreement.

 

3.6  Title to Assets. Describe additional liens and encumbrances below:

 

None.

 

3.7  Litigation. Describe pending and threatened litigation, investigations,
proceedings, etc. below:

 

None.

 

11

--------------------------------------------------------------------------------